THORNTON, J.
Wife appeals from the financial provisions of the decree dissolving this 17-year, childless marriage. She asserts that the trial court erred in awarding too large a share of the marital assets to husband and in failing to award spousal support or attorney fees to wife.
The primary assets of the marriage are a real estate contract with a balance due of $2,870 on California property formerly owned by the couple, the equity in a mobile home and land worth a total of $9,000, husband’s PERS retirement account worth $2,732.52 and his contingent disability claim. Husband is employed by Polk County as a deputy sheriff. Wife is undergoing a training program to become an employe of First Interstate Bank and expects to earn about $800 per month if she is hired after the program has been completed. The bank will pay for her tuition and books while she is training, which includes two semesters of school, but she receives no salary or expenses while she is in school.
The trial court awarded wife the balance on the California real estate contract, a $3,500 judgment on the mobile home and land representing her share of the equity in that property, a one-half interest in husband’s pending disability claim and all of the personal property in her possession. Husband was awarded the real estate and the mobile home, subject to the judgment in favor of wife payable at the rate of $200 per month, his PERS retirement fund and the personal property in his possession.
Wife has had a certain amount of emotional and alcohol trouble in the past. They have not lived together in recent years. Wife had been released from the hospital just three weeks before the hearing, suffering from depression. Husband by contrast is in good health, although he was once stabbed on the job and was obliged to be off work for a time. While this was a childless marriage, wife’s adult son from a previous relationship and his domestic associate lived with the parties for two substantial periods of time.
The trial judge said that
*172“[t]aking into consideration the usual criteria employed in matters of this kind alimony and any award of attorney fees are not felt appropriate in this case.”
Our review of the record and briefs persuades us that wife is entitled to receive spousal support while she is undergoing retraining and undertaking her expected new position. Accordingly, we modify the decree by requiring husband to pay $350 a month for a period of two years from the date of the original decree. This will enable wife to complete her retraining and become settled.
Affirmed as modified by requiring husband to pay wife $350 per month for a period of two years. No costs to either party.